 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 1 of 7           PageID #: 543




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                 )
                                           )
 v.                                        ) Docket No. 2:18-cr-00127-NT-1
                                           )
 KEON BAPTISTE-HARRIS,                     )
                                           )
                     Defendant.            )



           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      The Defendant, Keon Baptiste-Harris, filed a pro se motion for compassionate

release on March 1, 2021 (“Def.’s Mot.”) (ECF No. 70). After reviewing the motion, I

appointed counsel to represent the Defendant (ECF No. 74), who filed the pending

amended motion for compassionate release (“Def.’s Am. Mot.”) (ECF No. 79). The

Government then filed an opposition to the amended motion (ECF No. 80), and the

Defendant filed a reply (ECF No. 83). For the reasons that follow, the Defendant’s

amended motion for compassionate release (ECF No. 79) is DENIED.


                         PROCEDURAL BACKGROUND

      On March 20, 2019, Mr. Baptiste-Harris pleaded guilty to distributing cocaine

base, in violation of 21 U.S.C. § 841(a)(1), and to possessing a firearm in furtherance

of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A). Presentence Investigation

Report (“PSR”) ¶¶ 3–4 (ECF No. 73-3); Indictment (ECF No. 21). On September 9,

2019, I sentenced Mr. Baptiste-Harris to a total of ninety-six months imprisonment

as well as three years of supervised release. Judgment (ECF No. 61). Mr. Baptiste-

Harris received credit for time he spent in pretrial detention (he first entered federal
    Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 2 of 7                      PageID #: 544




custody on June 26, 2018), PSR ¶¶ 1–3, and, with good-time deductions, his projected

release date is now April 19, 2025, Sentencing Monitoring Computation Data 1 (ECF

No. 80-3).

        Mr. Baptiste-Harris is currently incarcerated at FCI Schuykill. Def.’s Am. Mot.

5. He first requested compassionate release from the Warden, but this request was

denied. Def.’s Am. Mot. Ex. 8 (ECF No. 79-8). The Government acknowledges that

Mr. Baptiste-Harris has exhausted his administrative remedies. Gov’t’s Resp. to

Def.’s Mot. for Compassionate Release (“Gov’t Opp’n”) 10 (ECF No. 80).


                                            ANALYSIS

        Congress enacted the compassionate release statute1 to allow district courts to

modify sentences of imprisonment, as relevant here, upon finding that:

(1) extraordinary and compelling reasons warrant modification, (2) the modification


1       Title 18, United States Code, Section 3582(c) governs “[m]odification of an imposed term of
imprisonment.” Prior to the passage of the First Step Act of 2018, only the Director of the Bureau of
Prisons (“BOP”) could move for modification of a sentence. See United States v. Brooker, 976 F.3d 228,
231 (2d Cir. 2020). In December of 2018, Congress amended § 3582(c) to allow inmates to seek a
modification of an imposed term of imprisonment from the courts directly. See First Step Act of 2018,
Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (codified at 18 U.S.C. § 3582(c)(1)(A)). Section 3582
now provides that:

        The court may not modify a term of imprisonment once it has been imposed except
        that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
        Prisons, or upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
        the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
        warden of the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment (and may impose a term of probation or supervised release with or
        without conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the extent
        that they are applicable, if it finds that—(i) extraordinary and compelling reasons
        warrant such a reduction . . . and that such a reduction is consistent with applicable
        policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c).



                                                   2
 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 3 of 7                       PageID #: 545




accords with the sentencing factors found at 18 U.S.C. § 3553(a), and (3) the

modification is consistent with “applicable policy statements” of the Sentencing

Guidelines. 18 U.S.C. § 3582(c)(1)(A). I find that Mr. Baptiste-Harris has not

established extraordinary and compelling reasons justifying his release for three

reasons: (1) he has refused vaccination without justification; (2) he has already been

infected with SARS-CoV-2, was asymptomatic, and has since recovered; and (3) the

infection rate at FCI Schuylkill remains quite low.

       First, Mr. Baptiste-Harris was offered the Pfizer-BioNTech vaccine against

COVID-19 on February 10, 2021, but, as he acknowledges, he refused to be

vaccinated. Bureau of Prisons (“BOP”) Health Servs. Immunizations (ECF No. 80-1);

Def.’s Mot. 4. The only reasons that Mr. Baptiste-Harris provides for his refusal to be

vaccinated (both unsupported) are that he claims that an inmate died at MDC

Brooklyn and that he was afraid that the vaccine “would worsen” his medical

conditions. Def.’s Mot. 4.2 Mr. Baptiste-Harris contends that his refusal to accept the

vaccine should not affect the Court’s analysis because (by virtue of his refusal) he

remains unprotected against the virus. Reply to Gov’t’s Opp’n (“Def.’s Reply”) 3

(ECF No. 83). I disagree. The Defendant offers no support for the idea that he can

argue that he is in harm’s way, reject measures to mitigate the harm, and then use

the continued risk of harm as a justification for release.




2       Mr. Baptiste-Harris does not explain whether he believes that this inmate died from the
vaccine, the purported source of his information about this inmate, or why he believes that getting the
vaccine would negatively impact his health.



                                                  3
 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 4 of 7           PageID #: 546




      While the interplay between vaccination refusal and compassionate release is

a novel issue given the unique circumstances of the COVID-19 pandemic, I do not

write on an entirely blank slate. Most of the courts to have encountered the issue

have considered the refusal to accept a vaccine as counseling against granting

compassionate release. See United States v. Greenlaw, No. 1:18-cr-00098-JAW-06,

2021 WL 1277958, at *6 (D. Me. Apr. 6, 2021) (collecting cases). I agree with this

increasingly prevailing view. While Mr. Baptiste-Harris was within his rights to

decline the vaccination, I need not reward him for that choice. See id., at *7 (“To

reward [the defendant] for his vaccination refusal would create a perverse incentive

for defendants . . . to refuse COVID-19 vaccines and put their lives and the lives of

others in jeopardy in an effort to bolster their compassionate release motions.”). This

is particularly true because Mr. Baptiste-Harris offers no evidence supporting his

contention that getting vaccinated might jeopardize his health.

      While I understand that Mr. Baptiste-Harris is concerned that his medical

conditions might place him at risk of serious illness from COVID-19, Def.’s Am. Mot.

9–11; Def.’s Reply 3, his failure to take the most effective step to prevent that result

belies the sincerity of his concerns. To put it differently, Mr. Baptiste-Harris is not

free to pick and choose the medical recommendations he wishes to follow. He cannot,

on the one hand, listen to the Centers for Disease Control’s advice about who is most

at risk of serious illness, but then ignore the same agency’s advice to get a vaccine.

See Greenlaw, 2021 WL 1277958, at *7 (“[T]he same CDC that [the defendant] cites

unequivocally recommends that people get vaccinated . . . .”).




                                           4
 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 5 of 7                      PageID #: 547




       Second, while Mr. Baptiste-Harris’s medical conditions may, in theory, put him

at risk of serious illness, actual experience has not borne out this risk. On March 4,

2021, Mr. Baptiste-Harris was diagnosed with COVID-19. BOP Med. Recs. 9–10 (ECF

No. 80-2). For the next ten days, he was evaluated daily, and he neither reported any

symptoms nor presented as symptomatic to medical personnel.3 BOP Med. Recs. 6.

At the end of that ten-day period, he was considered to have recovered. BOP Med.

Recs. 9. While I do not discount the possibility that Mr. Baptiste-Harris could be

reinfected and become seriously ill, the risk of that seems fairly low. That marginal

risk is not enough to demonstrate an “extraordinary and compelling reason[ ]”

justifying relief since, even if Mr. Baptiste-Harris were to be reinfected, he offers no

evidence to indicate that his second bout with COVID-19 would be any worse than

his first. Other courts have found that asymptomatic infection is not an extraordinary

and compelling reason warranting compassionate release, see United States v. Moore,

Criminal Action No. 14-315-06, 2020 WL 7264597, at *3 (E.D. Pa. Dec. 10, 2020)

(collecting cases), so it follows that the same is true for the risk of an asymptomatic

infection.

       Third, as of April 22, 2021, FCI Schuylkill is reporting that there are three

inmates and zero staff testing positive for SARS-CoV-2. Bureau of Prisons, COVID-

19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last visited Apr. 22,



3       Mr. Baptiste-Harris does not dispute this. After he became infected, he sent a letter to the
Court in which he explained that he had contracted the virus and stated that his infection had not
“been a[n] enjoyable experience, but rather a frightening unbearable one.” Mar. 9, 2021, Letter 1 (ECF
No. 79-4). Mr. Baptiste-Harris never indicated that he suffered any symptoms once he became infected,
and, in context, I construe this to mean that he was afraid that his condition would worsen.



                                                  5
 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 6 of 7                        PageID #: 548




2021).4 As a result, whatever risk of reinfection that might exist is mitigated by the

existence of so few infections at Mr. Baptiste-Harris’s facility.

       For all of these reasons, I find that Mr. Baptiste-Harris has not established

extraordinary and compelling reasons justifying his release. And because he has

failed to clear that hurdle, I need not delve into the remainder of the compassionate

release analysis. However, I also note the significance of the fact that Mr. Baptiste-

Harris has only served around forty percent of his projected sentence. The length of

time remaining on a defendant’s sentence is a consideration in the compassionate

release analysis. See, e.g., United States v. Kibble, --- F.3d ---, No. 20-7009, 2021 WL

1216543, at *4 (4th Cir. Apr. 1, 2021) (per curiam); United States v. Pawlowski, 967

F.3d 327, 330 (3d Cir. 2020). And other courts have found that releasing a defendant

who has served a relatively small portion of his or her sentence does not serve the

sentencing objectives outlined in § 3553(a). See, e.g., United States v. Gamino, Case

No. 11-CR-00595-LHK, 2021 WL 1531166, at *4 (N.D. Cal. Apr. 19, 2021); United

States v. Rasberry, No. 2:15-cr-00127-JDL, 2020 WL 3977614, at *5 (D. Me. July 14,

2020); United States v. Moskop, Case No. 11-CR-30077-SMY, 2020 WL 1862636, at

*2 (S.D. Ill. Apr. 14, 2020).




4       As the Government notes, vaccines continue to be distributed within the BOP, Gov’t’s Resp. to
Def.’s Mot. for Compassionate Release 14 (ECF No. 80), which will presumably help to keep the
infection rate at FCI Schuylkill low. In fact, 93 FCI Schuylkill staff members are now fully vaccinated,
while 520 inmates are fully vaccinated. BOP, COVID-19 Vaccine Implementation,
https://www.bop.gov/coronavirus/ (last visited Apr. 22, 2021). This is almost half of the inmate
population. See FCI Schuylkill, www.bop.gov/locations/institutions/sch/ (last visited Apr. 22, 2021).



                                                   6
 Case 2:18-cr-00127-NT Document 84 Filed 04/22/21 Page 7 of 7    PageID #: 549




                                 CONCLUSION

      For the reasons stated above, the Court DENIES the Defendant’s Amended

Motion for Compassionate Release (ECF No. 79).



SO ORDERED.

                                                 /s/ Nancy Torresen
                                                 United States District Judge

Dated this 22nd day of April, 2021.




                                       7
